DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “wherein the conductive particle B is an alumina particle comprising a base particle and the doped tin oxide on a surface of the base particle.”  It is unclear from this language whether the base particle is the alumina particle or whether particle B comprises an alumina particle and a separate base particle coated with the doped tin oxide particle.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3432075 in view of Fukushima et al. (US PGP 2016/0238960) and further in view of Kawata et al. (US Patent 5,085,964).
EP ‘075 teaches a two component developer comprising a toner and a carrier particle ([0023]).  The carrier is taught to comprise a core particle with a coating comprising a binder resin, a silicone resin solution (defoaming agent), barium sulfate particles (chargeable particle A), and tungsten doped tin particles (conductive particle B, [0184]).  EP ‘075 further teaches an image forming apparatus for performing the image forming method recited by the Applicant in pending claim 12 that reads on the Apparatus recited by the Applicant in pending claim 13 ([0023], [0118-125]).  Additionally, EP ‘075 also teaches a process cartridge that reads on the process cartridge recited by the Applicant in pending claim 14 ([0126]).  However, EP ‘075 does not teach a dispersing agent in the coating layer of the carrier particle.
Fukushima teaches a two component developer comprising a coated carrier particle (Abstract).  The carrier coating is taught to include a binder resin, conductive particles ([0057]) and surfactants (dispersants, Abstract and [0076]).  The dispersant is 
Kawata teaches a carrier and further teaches that the carrier should be comprise a silicone oil incorporated in carrier resin layer in order to prevent a spending phenomenon and improve environmental resistance, good flowability and charging stability (Col. 3 ln. 8-56).  The silicone oil is taught to include the same types of silicone oil employed by the Applicant (Col. 4 ln. 43-60 and Col. 6 ln. 63-Col. 7 ln. 5).  The Applicant teaches that silicone oils function as defoaming agents (see pp. 6-7 of the instant specification) and Kawata teaches that the silicone oils are the same commercially available silicone oils taught to be defoaming agents by the Applicant (see Col. 6 ln. 63-68 of Kawata) and will therefore inherently act as defoaming agents.  In embodiments the amount of silicon oil in the coating composition is taught to be 0.01 parts (Col. 6 ln. 63-68).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the dispersant taught by Fukushima et al. and the silicone oil taught by Kawata et al. in the carrier coating of EP ‘075.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/04/2022